Citation Nr: 1636741	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable evaluation for residuals of fracture of 4th metacarpal, left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran was afforded a hearing in June 2016.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 

Following the Board's February 2014 remand, the RO has not yet issued a statement of the case addressing the issue of whether new and material evidence has been received to reopen claims of service connection for left knee disability and cerebral concussion.  The RO should issue a statement of the case in accordance with the Board's February 2014 remand instructions.  The Board notes that the record reflects that the RO has requested the examinations ordered by the Board in its February 2014 remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Board issued a decision denying the Veteran's claim for a compensable evaluation for residuals of fracture of 4th metacarpal, left hand.  The Veteran appealed the decision to the United States Court of Appeals for Veteran's Claims (Court).  In August 2015, the Court determined the Board did not adequately address the Veteran's assertion that his disability worsened since his last VA examination of 2008.  The Court remanded the claim for the Board to take into account the Veteran's assertion that his disability worsened.

During his June 2016 hearing, the Veteran reiterated that the symptoms of his left 4th metacarpal have worsened since his last VA examination, and that he would be willing to report to a new VA examination to determine its current severity.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Given the Veteran's assertion that his symptoms have worsened, a remand is necessary so that a new VA examination may be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Schedule an evaluation to determine the nature and extent of the Veteran's current residuals of fracture of 4th metacarpal.  The electronic claims files must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the left fourth finger (specifying at what degree in motion pain begins).  The examiner should further indicate whether the disability has caused resulting functional limitation of other digits or interference with the overall function of the hand.  A complete rationale should accompany any opinion provided.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

